NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALEJANDRO CARRIZOZA CASTRO,                     No.    15-73859
AKA Alejandro Castro Carrizoza,
                                                Agency No. A205-056-429
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Alejandro Carrizoza Castro, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

Carrizoza Castro’s appeal from an immigration judge’s (“IJ”) decision denying

Carrizoza Castro’s application for asylum, withholding of removal, and relief



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8

U.S.C. § 1252(a)(1), and we deny the petition.

      We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), and we review for substantial evidence the agency’s factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

      The BIA did not err in finding that Carrizoza Castro did not establish

membership in a cognizable social group of young males returning to Mexico who

are perceived to be wealthy. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir.

2016) (in order to demonstrate membership in a particular group, “[t]he applicant

must ‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))); see also Barbosa v. Barr, 919 F.3d 1169, 1175 (9th Cir. 2019)

(applying case law in which similar social groups were proposed and finding that

individuals returning to Mexico from the United States who are believed to be

wealthy does not constitute a particular social group).

      Substantial evidence supports the agency’s conclusion that Carrizoza Castro

failed to establish that he would be persecuted as a member of his family. The IJ

correctly concluded that Carrizoza Castro failed to establish a nexus between that

social group and the harm he fears if returned to Mexico. See Ayala v. Holder, 640


                                          2                                     15-73859
F.3d 1095, 1097 (9th Cir. 2011) (even if membership in a particular social group is

established, an applicant must still show that “persecution was or will be on

account of his membership in such group” (emphasis in original)); Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”).

      Thus, Carrizoza Castro’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Carrizoza Castro failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); Zheng v. Holder, 644 F.3d
829, 835-36 (9th Cir. 2011) (possibility of torture too speculative); Garcia-Milian

v. Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014) (concluding that petitioner did

not establish the necessary “state action” for CAT relief).

      PETITION FOR REVIEW DENIED.




                                          3                                     15-73859